                            81,7(' 67$7(6 ',675,&7 &2857
                            :(67(51 ',675,&7 2) 0,&+,*$1
                                 6287+(51 ',9,6,21


 %5,$1 ':,*+7 3(7(5621

        3HWLWLRQHU
                                                                    &DVH 1R FY
 Y
                                                                    +21 -$1(7 7 1())
 6+(50$1 &$03%(//

       5HVSRQGHQW
 BBBBBBBBBBBBBBBBBBBBBBBBBBBB

                                   23,1,21 $1' 25'(5

       7KLV LV D KDEHDV FRUSXV SHWLWLRQ ILOHG SXUVXDQW WR  86&   7KH PDWWHU ZDV UHIHUUHG

WR WKH 0DJLVWUDWH -XGJH ZKR LVVXHG D 5HSRUW DQG 5HFRPPHQGDWLRQ 5          5  UHFRPPHQGLQJ WKDW

WKLV &RXUW GHQ\ WKH SHWLWLRQ 3HW (&) 1R  5 5 (&) 1R   7KH PDWWHU LV SUHVHQWO\ EHIRUH

WKH &RXUW RQ 3HWLWLRQHU¶V REMHFWLRQV WR WKH 5HSRUW DQG 5HFRPPHQGDWLRQ (&) 1R   ,Q

DFFRUGDQFH ZLWK  86&   E  DQG )HG 5 &LY 3  E   WKH &RXUW KDV SHUIRUPHG GH

QRYR FRQVLGHUDWLRQ RI WKRVH SRUWLRQV RI WKH 5HSRUW DQG 5HFRPPHQGDWLRQ WR ZKLFK REMHFWLRQV KDYH

EHHQ PDGH 7KH &RXUW GHQLHV WKH REMHFWLRQV DQG LVVXHV WKLV 2SLQLRQ DQG 2UGHU 7KH &RXUW ZLOO

DOVR LVVXH D -XGJPHQW LQ WKLV   SURFHHGLQJ See Gillis v. United States  )G  

WK &LU  UHTXLULQJ D VHSDUDWH MXGJPHQW LQ KDEHDV SURFHHGLQJV 

       3HWLWLRQHU UDLVHV VL[ HQXPHUDWHG REMHFWLRQV WR WKH 0DJLVWUDWH -XGJH¶V 5HSRUW DQG

5HFRPPHQGDWLRQ 3HWLWLRQHU VXEVHTXHQWO\ ILOHG D PRWLRQ VHHNLQJ OHDYH WR DGG PLVVLQJ ODQJXDJH

WR WKH UHFRUG DQG WR DPHQG RU DGG WR KLV REMHFWLRQV (&) 1R   3HWLWLRQHU KDV DOVR ILOHG D

3OHDGLQJ 6XEPLWWLQJ 5HMHFWHG 'RFXPHQWV FRQWDLQLQJ D QXPEHU RI SKRWRJUDSKV ZKLFK WKH &RXUW
FRQVWUXHG DV D PRWLRQ WR VXSSOHPHQW WKH UHFRUG (&) 1R   7KH &RXUW VHSDUDWHO\ DGGUHVVHV WKH

REMHFWLRQV DQG WKH PRWLRQV

                                             2EMHFWLRQV

       )LUVW 3HWLWLRQHU REMHFWV WR WKH 0DJLVWUDWH -XGJH¶V ILQGLQJ WKDW ³EHFDXVH WKH µJURXQGV UDLVHG

E\ >3HWLWLRQHU@ DUH PHULWOHVV¶ D GHWDLOHG DQDO\VLV RI WKH SURFHGXUDO GHIDXOWHG LVVXHV LV XQQHFHVVDU\´

(&) 1R  DW 3DJH,'  3HWLWLRQHU SURYLGHV QR VXSSRUWLQJ DUJXPHQW RU H[SODQDWLRQ IRU WKLV

REMHFWLRQ EXW PHUHO\ FLWHV ³SDJH ´ RI WKH 5 5 7KH SXUSRUWHG TXRWDWLRQ LV QRW IRXQG RQ WKH

FLWHG SDJHV ,Q DQ\ HYHQW 3HWLWLRQHU¶V EDUH REMHFWLRQ SRLQWV WR QR HUURU LQ WKH 0DJLVWUDWH -XGJH¶V

UHMHFWLRQ RI 5HVSRQGHQW¶V SURFHGXUDO GHIDXOW DUJXPHQWV DQG WKH GHFLVLRQ ³WR VLPSO\ DGGUHVV

3HWLWLRQHU¶V FODLPV RQ WKH PHULWV´ (&) 1R  DW 3DJH,'  7KHUHIRUH WKH &RXUW GHQLHV

WKLV REMHFWLRQ

       6HFRQG ZLWK UHJDUG WR 3HWLWLRQHU¶V FODLPV RI LQHIIHFWLYH DVVLVWDQFH RI FRXQVHO 3HWLWLRQHU

REMHFWV WKDW KLV FODLPV DUH PHULWRULRXV DVVHUWLQJ WKDW WKH 0DJLVWUDWH -XGJH ³UHOLHG KHDYLO\ RQ WKH

0LFKLJDQ &RXUW RI $SSHDOV GHFLVLRQ´ UDWKHU WKDQ WKH 6L[WK $PHQGPHQW RU Strickland v.

Washington  86    (&) 1R  DW 3DJH,'  +RZHYHU WKH 0DJLVWUDWH

-XGJH FRUUHFWO\ DSSOLHG WKH JRYHUQLQJ ODZ LQFOXGLQJ WKH Strickland VWDQGDUG QRWLQJ WKDW UHYLHZ LV

³GRXEO\ GHIHUHQWLDO´ LQ WKH FRQWH[W RI D KDEHDV SHWLWLRQ 7KH 0DJLVWUDWH -XGJH SURSHUO\ FRQFOXGHG

WKDW 3HWLWLRQHU¶V LQHIIHFWLYH DVVLVWDQFH FODLPV UDLVHG QR LVVXH ZDUUDQWLQJ KDEHDV UHOLHI (&)  DW

3DJH,'  7KHUHIRUH 3HWLWLRQHU¶V VHFRQG REMHFWLRQ LV GHQLHG 7R WKH H[WHQW 3HWLWLRQHU

UDLVHV WKLV VDPH LQHIIHFWLYHDVVLVWDQFHRIFRXQVHO DUJXPHQW DJDLQ LQ KLV ILIWK REMHFWLRQ WKDW SRUWLRQ

RI 3HWLWLRQHU¶V ILIWK REMHFWLRQ LV DOVR GHQLHG (&) 1R  DW 3DJH,' 

       7KLUG 3HWLWLRQHU REMHFWV WKDW WKH 0DJLVWUDWH -XGJH HUUHG E\ LQFOXGLQJ ³LPSURSHU IDFWV´ LQ

WKH 5HSRUW DQG 5HFRPPHQGDWLRQ (&) 1R  DW 3DJH,'  3HWLWLRQHU DVVHUWV WKDW WKH


                                                  
0DJLVWUDWH -XGJH HUURQHRXVO\ DWWULEXWHG D VWDWHPHQW PDGH E\ 'HWHFWLYH *RRGHOO WR /LQGVH\ :HVW

id. FLWLQJ  7ULDO 7U DW 3DJH,'  3HWLWLRQHU PDNHV WKH EDUH DVVHUWLRQ WKDW WKH 5 5

LV WKHUHIRUH ³FRQWUDU\ WR FOHDUO\ HVWDEOLVKHG IHGHUDO ODZ´ id DW 3DJH,'  3HWLWLRQHU GRHV QRW

GHPRQVWUDWH WKDW WKH 0DJLVWUDWH -XGJH PLVDWWULEXWHG WHVWLPRQ\ LQ VXPPDUL]LQJ WKH WHVWLPRQ\ RI

ZLWQHVV :HVW (&) 1R DW 3DJH,'  1HLWKHU GRHV 3HWLWLRQHU VKRZ KRZ VXFK D QRPLQDO

PLVDWWULEXWLRQ LQ WKH VWDWHPHQW RI IDFWV HYHQ LI LW GLG RFFXU ZDUUDQWV KDEHDV UHOLHI 3HWLWLRQHU¶V

WKLUG REMHFWLRQ LV GHQLHG

       3HWLWLRQHU¶V IRXUWK DQG ILIWK REMHFWLRQV JHQHUDOO\ DUJXH WKDW HUURU RFFXUUHG ZLWK UHVSHFW WR

HYLGHQFH DGPLWWHG DJDLQVW KLP DW WULDO LQFOXGLQJ DXWRSV\ SKRWRJUDSKV DQG 'HWHFWLYH *RRGHOO¶V

WHVWLPRQ\ FRQFHUQLQJ KHU LQWHUYLHZ ZLWK 3HWLWLRQHU ()&  DW 3DJH,'  3HWLWLRQHU

DOVR REMHFWV WKDW 0DJLVWUDWH -XGJH IDXOWHG 3HWLWLRQHU IRU IDLOLQJ WR VXEPLW WKH SKRWRJUDSKV DW LVVXH

VLQFH WKH\ VKRXOG KDYH EHHQ LQFOXGHG ZLWK WKH WULDO FRXUW UHFRUG

       3HWLWLRQHU IDLOV WR VKRZ DQ\ HUURU ZDUUDQWLQJ KDEHDV UHOLHI 7KH 0DJLVWUDWH -XGJH QRWHG

WKDW ³3HWLWLRQHU FDQQRW VLPSO\ DUJXH WKDW WKH WULDO FRXUW¶V HYLGHQWLDU\ UXOLQJ ZDV LQFRUUHFW´ LQVWHDG

3HWLWLRQHU KDV WKH EXUGHQ RI HVWDEOLVKLQJ WKDW ³WKH DGPLVVLRQ RI WKH FKDOOHQJHG SKRWRJUDSKV

>HYLGHQFH@ GHQLHG KLP WKH ULJKW WR D IDLU WULDO´ id DW 3DJH,'  $OWKRXJK WKH 0DJLVWUDWH -XGJH

QRWHG WKDW 3HWLWLRQHU IDLOHG WR VXEPLW WKH SKRWRJUDSKV IRU SURSHU FRQVLGHUDWLRQ RI WKLV FODLP WKH

0DJLVWUDWH -XGJH SURFHHGHG WR DGGUHVV WKH JHQHUDO LVVXH UDLVHG E\ 3HWLWLRQHU DQG SURSHUO\

FRQFOXGHG WKDW 3HWLWLRQHU UDLVHG QR FODLP XSRQ ZKLFK KDEHDV UHOLHI PD\ EH JUDQWHG (&) 1R 

DW 3DJH,'  3HWLWLRQHU¶V HYLGHQWLDU\ REMHFWLRQV IDLO WR VKRZ RWKHUZLVH 3HWLWLRQHU¶V

IRXUWK DQG ILIWK REMHFWLRQV DUH GHQLHG




                                                  
       /DVWO\ WKH 3HWLWLRQHU FXUVRULO\ ³VWURQJO\´ REMHFWV WR WKH 0DJLVWUDWH -XGJH¶V

UHFRPPHQGDWLRQ WKDW D FHUWLILFDWH RI DSSHDODELOLW\ EH GHQLHG 3HWLWLRQHU SURYLGHV QR DUJXPHQW WR

VXSSRUW WKLV EDUH REMHFWLRQ WKHUHIRUH LW LV GHQLHG

                                              0RWLRQV

       3HWLWLRQHU KDV ILOHG D PRWLRQ WR DGG PLVVLQJ ODQJXDJH WR WKH UHFRUG RU WR DPHQG RU DGG WR

KLV REMHFWLRQV (&) 1R   ,Q WKH PRWLRQ 3HWLWLRQHU UHTXHVWV WKDW KLV ILOLQJ EH DGGHG DV DQ

DPHQGPHQW WR KLV REMHFWLRQV +H VWDWHV ³LQ RUGHU IRU WKH 3HWLWLRQHU¶V FODLPV WR EH FRQVLGHUHG WKH

DWWDFKHG GLVN VHQW LQ E\ WKH 3HWLWLRQHU¶V PRWKHU FHUWLILHG PDLO RQ  DQG WKH PLVVLQJ

ODQJXDJH RI WKH WUDQVFULSW DQG WKH DGGHG EDFNJURXQG DQG $IILGDYLW >VLF@ 7KH LQWHUURJDWLRQ WDSHV

DQG H[>KLEL@W SKRWRJUDSKV VKRZQ WR WKH MXU\ DORQJ ZLWK WKH  UHFRUGLQJV PXVW EH FRQVLGHUHG´

(&) 1R  DW 3DJH,'  $WWDFKHG WR 3HWLWLRQHU¶V PRWLRQ LV D ³%DFNJURXQG´ D VHFWLRQ WLWOHG

³,QHIIHFWLYH $VVLVWDQFH RI &RXQVHO´ DQG DQ $IILGDYLW id DW 3DJH,'  

       7KH QDWXUH RI 3HWLWLRQHU¶V UHTXHVWV DQG KLV VXEPLVVLRQ DUH QRW HQWLUHO\ FOHDU 7KH &RXUW

ZLOO DFFHSW WKH ILOLQJ DV D VXSSOHPHQW WR KLV REMHFWLRQV +RZHYHU WKH &RXUW GLVFHUQV QRWKLQJ LQ

WKLV PDWHULDO WKDW DOWHUV WKH RXWFRPH RI WKH 5 5 7R WKH H[WHQW WKDW 3HWLWLRQHU VHHNV WR DGG PLVVLQJ

ODQJXDJH RU PDWHULDO WR WKH WULDO FRXUW UHFRUG WKH &RXUW ILQGV QR SURSHU EDVLV IRU DOWHULQJ WKH UHFRUG

DQG GHFOLQHV WR GR VR /LNHZLVH WR WKH H[WHQW 3HWLWLRQHU DGYDQFHV QHZ DUJXPHQWV QRW UDLVHG EHIRUH

WKH 0DJLVWUDWH -XGJH VXFK DUJXPHQWV DUH LPSURSHU DW WKLV VWDJH RI WKH SURFHHGLQJV DQG WKH &RXUW

GHFOLQHV WR HQWHUWDLQ WKHP See Glidden Co. v. Kinsella  ) $SS¶[   Q WK &LU 

VWDWLQJ WKDW ZKLOH WKH 6L[WK &LUFXLW KDV QRW VTXDUHO\ DGGUHVVHG ZKHWKHU D SDUW\ PD\ UDLVH QHZ

DUJXPHQWV EHIRUH D GLVWULFW MXGJH WKDW ZHUH QRW SUHVHQWHG WR WKH PDJLVWUDWH MXGJH WKH 6L[WK &LUFXLW

KDV LQGLFDWHG WKDW D SDUW\¶V IDLOXUH WR UDLVH DQ DUJXPHQW EHIRUH WKH PDJLVWUDWH MXGJH FRQVWLWXWHV D

ZDLYHU FLWLQJ Murr v. United States  )G   Q WK &LU  



                                                   
       3HWLWLRQHU¶V VHFRQG PRWLRQ LV PHUHO\ WKH VXEPLVVLRQ RI DXWRSV\ SKRWRJUDSKV UHIHUHQFHG

DERYH LQ 3HWLWLRQHU¶V REMHFWLRQV 7KH\ GR QRW FKDQJH WKH IRUHJRLQJ DQDO\VLV RI DQ\ RI 3HWLWLRQHU¶V

REMHFWLRQV

       7KXV WKH &RXUW JUDQWV 3HWLWLRQHU¶V PRWLRQV WR WKH H[WHQW WKH\ VHHN WR VXSSOHPHQW KLV

REMHFWLRQV WKH PRWLRQV DUH RWKHUZLVH GHQLHG

                                   &HUWLILFDWH RI $SSHDODELOLW\

       +DYLQJ GHWHUPLQHG 3HWLWLRQHU¶V REMHFWLRQV ODFN PHULW WKH &RXUW PXVW IXUWKHU GHWHUPLQH

SXUVXDQW WR  86&   F ZKHWKHU WR JUDQW D FHUWLILFDWH RI DSSHDODELOLW\ DV WR WKH LVVXHV

UDLVHG See 58/(6 *29(51,1*   &$6(6 5XOH  UHTXLULQJ WKH GLVWULFW FRXUW WR ³LVVXH RU

GHQ\ D FHUWLILFDWH RI DSSHDODELOLW\ ZKHQ LW HQWHUV D ILQDO RUGHU´  7KH &RXUW PXVW UHYLHZ WKH LVVXHV

LQGLYLGXDOO\ Slack v. McDaniel  86    Murphy v. Ohio  )G   WK

&LU  

       ³:KHUH D GLVWULFW FRXUW KDV UHMHFWHG WKH FRQVWLWXWLRQDO FODLPV RQ WKH PHULWV WKH VKRZLQJ

UHTXLUHG WR VDWLVI\   F LV VWUDLJKWIRUZDUG 7KH SHWLWLRQHU PXVW GHPRQVWUDWH WKDW UHDVRQDEOH

MXULVWV ZRXOG ILQG WKH GLVWULFW FRXUW¶V DVVHVVPHQW RI WKH FRQVWLWXWLRQDO FODLPV GHEDWDEOH RU ZURQJ´

Slack,  86 DW  8SRQ UHYLHZ WKLV &RXUW ILQGV WKDW UHDVRQDEOH MXULVWV ZRXOG QRW ILQG WKH

&RXUW¶V DVVHVVPHQW RI 3HWLWLRQHU¶V FODLPV GHEDWDEOH RU ZURQJ ,Q DFFRUGDQFH ZLWK WKH 0DJLVWUDWH

-XGJH¶V UHFRPPHQGDWLRQ D FHUWLILFDWH RI DSSHDODELOLW\ ZLOO WKHUHIRUH EH GHQLHG

               $FFRUGLQJO\

       ,7 ,6 +(5(%< 25'(5(' WKDW WKH 3HWLWLRQHU¶V 2EMHFWLRQV (&) 1R  DUH '(1,('

DQG WKH 5HSRUW DQG 5HFRPPHQGDWLRQ RI WKH 0DJLVWUDWH -XGJH (&) 1R  LV $33529(' DQG

$'237(' DV WKH 2SLQLRQ RI WKH &RXUW




                                                 
       ,7 ,6 )857+(5 25'(5(' WKDW WKH 3HWLWLRQHU¶V 0RWLRQV (&) 1R  (&) 1R 

DUH *5$17(' ,1 3$57 $1' '(1,(' ,1 3$57 WKH PRWLRQV DUH JUDQWHG WR WKH H[WHQW WKH\

VXSSOHPHQW KLV REMHFWLRQV WKH\ DUH RWKHUZLVH GHQLHG

       ,7 ,6 )857+(5 25'(5(' WKDW WKH SHWLWLRQ IRU KDEHDV FRUSXV UHOLHI (&) 1R  LV

'(1,(' IRU WKH UHDVRQV VWDWHG LQ WKH 5HSRUW DQG 5HFRPPHQGDWLRQ

       ,7 ,6 )857+(5 25'(5(' WKDW D FHUWLILFDWH RI DSSHDODELOLW\ SXUVXDQW WR  86&

  F LV '(1,(' DV WR HDFK LVVXH DVVHUWHG



'DWHG 6HSWHPEHU 27                                  /s/ Janet T. Neff
                                                        -$1(7 7 1())
                                                        8QLWHG 6WDWHV 'LVWULFW -XGJH




                                                
